Citation Nr: 1727729	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to special monthly compensation based on aid and attendance and housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1953 to April 1955, including in the Republic of Korea.  The Veteran died in June 2015.  The appellant is his widow, who has been granted substitution to continue the instant appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, without consideration of age or non-service connected disabilities were not so severely disabling as to render him unable to secure or follow a substantially gainful occupation.

2.  The Veteran does not have a disability rated at 100 percent and has not been otherwise rendered in need of regular aid and attendance based on his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2016). 

2.  The criteria for entitlement to special monthly compensation based on aid and attendance and housebound status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran was rated 90 percent disabled at the time of his death and the appellant contends that the severity of the Veteran's service-connected disabilities prevented him from working.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of meeting the schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.  It is the ability or inability to earn, rather than the earnings themselves, that is the determining factor when considering entitlement to individual unemployability. 55 Fed. Reg. 31579, 31579 (Aug. 3, 1990).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Even if the schedular criteria are met, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, or "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran was rated at least 70 percent disabled throughout the appeal period with multiple cold related disabilities resulting from the same etiology amounting to a combined rating of at least 40 percent, he would therefore meet the criteria for a schedular award of TDIU if he was found to be unable to follow a substantially gainful occupation by virtue of his service-connected disabilities alone.  

In statements and testimony the Veteran contended that he retired from his employment as a farmer in 2010 due to the residuals of his in-service cold injuries.  He stated that he would fall often and had no balance and that it was no longer safe.  He also noted that he had constant shakes.  At a June 2013 hearing he reported difficulty writing and hearing around machinery and that these issues would prevent him from being hired.  The Veteran reported working as a farmer since 1956, earning up to $30,000 in a year and $20,000 the year he retired.  

Throughout the appeal period the Veteran has been service connected for residuals of cold injuries to his feet and hands as well as tinnitus and bilateral hearing loss.  The Veteran had also been diagnosed with Parkinson's disease since 2003 and suffered from other debilitating health conditions.  The Board finds, based on a review of the evidence of record, that the Veteran was not rendered unemployable by virtue of his service-connected disabilities. 

VA treatment records show that the Veteran specifically denied any falling through April 2008 and was noted to walk well in January 2009.  The first reports of falling do not occur until February 2011, with the Veteran reporting a fall the prior summer.  VA treatment records also show increasingly severe symptoms of Parkinson's beginning in 2004 with right hand tremors and growing increasingly worse throughout the appeal period. 
  
In March 2011 the Veteran filled out a self-report regarding his cold injury residuals where he noted that the major problem the cold injuries were causing now was pain in his hands and feet.  Addressing any problems other than the effects of the cold injury the Veteran stated "hands griping, feet walking."

In April 2011 the Veteran underwent a VA examination for his cold injuries which noted that that the condition had been stable since onset and that the Veteran had received no treatment for his cold injury residuals.  The Veteran reported cold sensitivity and pain in his heels, especially at night and worse in cold weather.  No effects were found on the Veteran's usual occupation, but the report notes "current activities quite limited due to advancing Parkinson's disease for the past 8 years."  The only functional effect described in the report was the Veteran's use of heavy socks year round due to cold sensitivity and requiring extra socks and gloves in the winter.  The Veteran also reported that he had retired the previous year due to his Parkinson's.  He was noted to have advanced Parkinson's and could barely talk.  Muscle rigidity and atrophy was also noted and was attributed to Parkinson's.  He was noted to have stooped over shuffling gait and to use a walker.

In March 2013 the Veteran underwent examinations for his cold injury residuals and hearing loss.  Concerning his cold injuries he was noted to have cold sensitivity, locally impaired sensation and nail abnormalities in both hands and feet and additional numbness pain and cramps in his left foot, worse at night.  The Veteran was noted to use a wheelchair due to his Parkinson's, which was reported to be getting progressively worse.  The examiner opined that the Veteran's cold residual symptoms would not prevent either physical or sedentary work by themselves and that the Veteran's most limiting disabilities were his Parkinson's and coronary artery disease, which had rendered him wheelchair bound with significant tremors.  As to the Veteran's hearing loss, the examiner opined that the Veteran's hearing loss had been relatively stable over the previous few years and his tinnitus did not disrupt his life.  The examiner did not think the Veteran would be unemployable based on his hearing loss and tinnitus.

A July 2013 functional capacity assessment showed further deterioration of the Veteran's health, with severe Parkinson's and the associated tremors being noted.  No mention is made of the Veteran's cold residual injuries.  

A December 2013 functional capacity assessment showed the Veteran had stiff legs and walked stooped over.  He was noted to have prominent Parkinsonian tremors with his upper extremities having severe Parkinsonian shake.  He was able to bear his own weight but needed assistance balancing and walking and that he had a "typical Parkinson's shuffling gait."  He was stated to be unable to even use aids because of Parkinsonism.  He was assessed with severe Parkinsonism contractures of the extremities and neck, relative malnutrition and hypertension.  No mention was made of the Veteran's cold injury residuals.

Based on the foregoing, it appears that the Veteran was unemployable during the appeal period; however the preponderance of the evidence of record indicates that the Veteran's unemployability was due to his severe Parkinson's disease and not his service-connected disabilities.  The Board finds that the Veteran was not prohibited from performing his usual occupation of farmer due solely to his service-connected disabilities.  

At his 2011 VA examination the Veteran's cold residual condition was noted as being largely stable since onset, with the Veteran reporting that the same symptoms persisting for many years since service including cold sensitivity which required the use of extra socks and gloves.  Testimony at his hearing stated that he had difficulty with manual dexterity for many years which also did not prevent him from performing his usual occupation and earning an income above the poverty threshold.  Moreover, prior to the Veteran's filing for TDIU, he reported to his examiner that he retired due to Parkinson's, and not due to any cold-related problems.

There was testimony at the Veteran's decision review officer hearing that he may have had difficulties with motor skills prior to his Parkinson's diagnosis in 2004 that may have affected his walking or working with his hands.  But any such difficulties were not evident in the medical record and in any case did not prevent him from working at his normal occupation prior to 2010.  It was further contended that no one would hire the Veteran due to his hearing and writing problems.  However, as these conditions did not keep him from his regular occupation, his ability to be hired in another occupation is not dispositive.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

While the Veteran is competent to report difficulties with ambulation and manual dexterity, both the Veteran and the appellant lack the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of those difficulties and whether they are attributable to Parkinson's disease or cold injury residuals.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associated his difficulty walking and grasping things to his cold injury residuals rather than his Parkinson's, he is not considered medically qualified to address such a complex question.  

The medical evidence of record does not show that the Veteran's cold residuals required treatment or hospitalization during the appeal period or during the last several years of the Veteran's employment.  Moreover, the medical evidence of record does not show that his cold residuals alone resulted in falling or being unable to perform any specific duties as a farmer.  His April 2011 VA examination report stated that there were no effects on his usual occupation other than wearing extra gloves and socks, but that his activities were quite limited due to Parkinson's.  While the Veteran reported occasional numbness and intermittent pain in the left foot he stated that it was worst at night and the March 2013 examiner stated that this would not significantly interfere with his employment and would not prevent either physical or sedentary work.  The Veteran had attributed difficulty writing to his cold injury, but treatment records show that he has suffered from tremors in his right hand since 2004, which had grown substantially worse since then.  Furthermore, it has been repeatedly noted that the Veteran's ambulatory difficulties are attributable to his Parkinson's and that his resulting use of a wheelchair was likewise due to his Parkinson's.  At a December 2013 examination the Veteran was noted to have a typical Parkinson's shuffling gait and needed assistance balancing and walking. 

The preponderance of the evidence indicates that the Veteran retired due to non-service-connected infirmities and did not return to work for similar reasons.  The medical evidence of record does not show that the Veteran's cold injury residuals, hearing loss or tinnitus, by themselves, prohibited his ability to obtain and maintain substantially gainful employment.  As such, and in absence of medical or lay evidence demonstrating unemployability due solely to the Veteran's service-connected disabilities, the Board finds that the requirements for TDIU have not been met.  38 C.F.R. § 4.16.

II.  Special Monthly Compensation

Special monthly compensation is a monetary benefit that is paid for service-connected disabilities which result in impairment of the senses, loss or loss of use (of the extremities, creative organ, breast, or buttocks), or which render the Veteran housebound or in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114.  The appellant contends that the Veteran was entitled to special monthly compensation by virtue of being housebound and in need of aid and attendance before his passing.  

The Veteran did not have any service-connected disabilities rated at 100 percent, and is not entitled to TDIU as discussed above, therefore no special monthly compensation may be premised on the basis of housebound status.  38 C.F.R. §§ 3.350(i).  Likewise, entitlement to special monthly compensation on a schedular basis is not warranted for aid and attendance.  38 C.F.R. §§ 3.350(b), 3.351(b), 3.352(a).  Thus, the only question before the Board is whether the Veteran was entitled to special monthly compensation based on need of regular aid and attendance on an extraschedular basis or whether, as a result of service-connected disabilities, the Veteran was so helpless (due to physical or mental incapacity), that he required the aid of another person to perform the personal functions required in everyday living.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.351(b), 3.352(a).

The criteria for determining that a veteran is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a).  Those criteria include:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 
(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

However, as was the case with TDIU above, the aforementioned inabilities and incapacities must be resultant from the Veteran's service-connected disabilities.  38 U.S.C.A. § 1114.  As discussed above, while the Veteran had seriously debilitating symptomatology, and it was almost all attributed to his Parkinson's and to a lesser extent his coronary artery disease and hypertension.  The Veteran underwent functional capacity assessments in July 2013, December 2013 and April 2014, all of which noted significant impairments which would render the Veteran in need of aid and attendance.  However, while the Veteran's Parkinsonism was cited multiple times as the basis for many of these findings, the Veteran's cold injury residuals and hearing difficulties were not identified as contributing factors.  Given the lack of medical evidence showing symptomatology and functional deficits attributed to his cold related injuries and hearing problems, the Board finds that the Veteran was not so helpless as to be in need of regular aid and attendance based on his service-connected disabilities.  Therefore entitlement to special monthly compensation is not warranted.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.


ORDER

Entitlement to TDIU is denied.

Entitlement to special monthly compensation based on aid and attendance and housebound status is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


